Citation Nr: 1043621	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  05-25 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to April 
1990, and from October 12, 1993, to November 24, 1993.  His 
service for both periods was uncharacterized.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied claims for service connection for a 
bilateral knee disability and tinnitus, as well as a psychiatric 
disability and bilateral hearing loss.  In October 2005 and July 
2006, the Veteran testified before a Decision Review Officer at 
the RO.  A transcript of both hearings has been incorporated into 
the claims file.  In September 2006, the RO granted service 
connection for depressive disorder with anxiety and assigned a 50 
percent rating effective in December 2004.  As this matter is 
considered a full grant of the benefits sought on appeal, it is 
no longer on appeal.  Also, in November 2006, the Veteran 
withdrew in writing the claim for service connection for 
bilateral hearing loss.  Accordingly, this issue is no longer on 
appeal.  See 38 C.F.R. § 20.204.  Moreover, in June 2009, the RO 
granted service connection for tinnitus.  As this matter is 
considered a full grant of the benefits sought on appeal, it too 
is no longer on appeal.  

This case was previously before the Board and was remanded in 
March 2009 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.




REMAND

As an initial matter, under VA laws and regulations, and for 
benefits purposes, a veteran is a person who served in the active 
military and who was discharged or released from active service 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2010). VA benefits are not 
payable unless the period of service upon which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 5303 (West 2002); 38 
C.F.R. § 3.12(a) (2010).

The appellant's personnel records indicate that his separations 
were entry level separations.  Thus, his separations are 
considered to be under conditions other than dishonorable.  See 
38 C.F.R. § 3.12(k)(1).  The appellant would not be barred from 
receiving VA benefits should the evidence show that he has a 
disability as a result of an injury or disease incurred in or 
aggravated by service.

To establish entitlement to service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In this case, the Veteran's service treatment records show that 
he was seen on several occasions in October 1993 and November 
1993 for right knee pain and dizziness following a fall down some 
stairs in October 1993.  His inservice assessments included 
contusion patella, right knee; rule out retro patellar pain right 
knee; "RPPS"; and "PFS".  Thus, there is evidence supporting 
element number two under Hickson regarding medical or, in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury.  

Following the issuance of the last supplemental statement of the 
case in June 2009, additional evidence was received by VA.  In 
regard to this evidence, the Veteran's representative, in October 
2010, waived review of the evidence by the RO in the first 
instance.  See 38 C.F.R. § 20.1304(c).  This evidence was 
received in July 2009 and includes an April 2009 private medical 
report from chiropractor Josh Harbitz.  Dr. Harbitz indicated 
that he examined the Veteran in March 2009 and reviewed his 
service and civilian medical records and opined that it was more 
likely than not that the Veteran's current bilateral knee 
condition was due to the injuries he sustained in service in 
1993.  Accordingly, there is evidence supporting element number 
three of Hickson regarding medical evidence of a nexus between an 
in-service injury or disease and the current disability.  

However, what the evidence does not clearly show and the reason 
for the Board's prior remand in March 2009 is related to the 
first element outlined in Hickson, that is, whether there is a 
medical diagnosis of a current disability.  As the Board pointed 
out in March 2009, a VA examiner in November 2005 found no 
clinical evidence for disease and normal knee x-rays.  However, 
the Board also noted a VA outpatient record, dated in November 
2006, which assessed the Veteran as having "knee pain - prior 
normal x-rays.  Suspect patella-femoral syndrome".  Following 
the Board's March 2009 remand, the Veteran was afforded a VA 
examination in April 2009 at which time the examiner again noted 
that there was no clinical or radiologic evidence of knee 
pathology.  However, Dr. Harbitz stated in his April 2009 report 
that magnetic resonance imaging (MRI) would likely be needed to 
make a definitive diagnosis, but that it was likely that the 
Veteran was suffering from internal derangement of both knees.  
There is also a VA physical therapy record dated in April 2008 
reflecting a diagnosis of right knee patellofemoral syndrome. 

Thus, in view of the service treatment records and postservice 
medical records noted above, further medical development is again 
necessary in order to clarify whether the Veteran presently has a 
knee disability, claimed as bilateral, related to service.  Such 
development includes affording the Veteran a new VA examination 
and scheduling him to undergo a bilateral knee MRI, if indicated.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In addition, any outstanding treatment records related to the 
Veteran's knees should be obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

While the Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, it finds that such 
action is necessary to ensure that the appellant is afforded full 
due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Updated medical records pertinent to the 
Veteran's knee problems, not previously 
obtained, should be requested and made a part 
of the claims folder.

2.  Afford the Veteran a VA orthopedic 
examination to clarify the nature and 
etiology of any present knee disability, 
claimed to be bilateral.  All indicated 
tests, to specifically include a bilateral 
knee MRI, should be conducted.  The claims 
file must be provided to the examiner for 
review.  Based upon review of pertinent 
documents in the claims folder, to include 
service treatment and personnel records, and 
review of any MRI results, the examiner 
should again provide any present knee 
diagnosis(es) and opine as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that any current knee 
disability is related to service.  If no 
current diagnosis is shown, the examiner must 
specifically comment upon a November 2006 VA 
treatment record noting "suspect patella-
femoral syndrome," an April 2009 report from 
Dr. Josh Harbitz indicating likely internal 
derangement of both knees and the need for an 
MRI to make a definitive diagnosis, and an 
April 2008 VA physical therapy record 
reflecting a diagnosis of right knee 
patellofemoral syndrome.  A complete 
rationale should be provided for all opinions 
provided.

3.  The RO/AMC should then review the claims 
file.  If the benefit being sought cannot be 
granted, the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

